COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jose Jonathan Tiscareno v. State of Texas

Appellate case number:    01-19-00199-CR

Trial court case number: 2191444

Trial court:              County Criminal Court at Law No. 6 of Harris County

Date motion filed:        November 12, 2020

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: ____/s/ Julie Countiss______
                   Acting for the En Banc Court

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: __December 1, 2020_____